Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 17, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  132268 (22)                                                                                          Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  BOBBY WILLIAMS, #147572

                Plaintiff-Appellant,
                                                                    SC: 132268
  v                                                                 CoA: 271496
                                                                    Jackson CC: 05-004889-NO
  TRANSCOR AMERICA L.L.C.,

             Defendant-Appellee.
  ___________________________________


               On order of the Chief Justice, the motion for reconsideration of the order of
  October 25, 2006 is DENIED because it does not appear the order was entered
  erroneously. If plaintiff fails to pay the partial filing fee within 21 days, an order of
  dismissal may enter.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 17, 2006                   _________________________________________
                                                                               Clerk